El Juez Asociado Señoe Hutchison,
emitió la opinión del tribunal.
José Pagan fué convicto de portar nn revólver y alega que la acusación no imputa delito alguno, toda vez que no especifica cómo se portaba el arma; que la Corte de Dis-trito de Aguadilla carecía de jurisdicción en vista de que la acusación no demuestra con suficiente certeza dónde se co-metió el delito, y que la corte de distrito cometió error al apreciar la prueba. La acusación debió ser más específica, pero el Lecho de no indicar si el arma era portada por el acusado sobre su persona o en otro sitio, no equivalía a de-jar de imputar un delito. La objeción se plantea demasiado tarde al ser suscitada por primera vez en apelación.
 La acusación alega que el acusado portaba un revolver en el término municipal de Aguadilla, que forma parte del Distrito Judicial de Aguadilla. Fuera del hecho de que se alega que el término municipal de Aguadilla forma parte del Distrito Judicial de Aguadilla, es materia de conocimiento judicial que tanto el municipio de Aguadilla como el Dis-trito Judicial Municipal de Aguadilla están en realidad den-tro de la jurisdicción territorial de la Corte de Distrito de *287Aguadija. A este respecto la acusación debió ser igual-mente más específica, pero una vez más, el hecho de no es-pecificar con mayor certeza el sitio en que el delito fue co-metido, no equivale a dejar de aducir los hechos jurisdiccio-nales necesarios.
ITn examen cuidadoso de la transcripción taquigráfica, a la luz del alegato del apelante, no revela ningún error en la apreciación de la prueba que justifique la revocación de la sentencia.

Debe confirmarse la sentencia apelada.